Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered January 4, 1993, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court granted the defendant’s request for a hearing on those branches of his omnibus motion which were to suppress statements and physical evidence, but denied his request for a hearing on those branches of the motion which were to suppress identification testimony and to challenge the legality of his arrest pursuant to Dunaway v New York (442 US 200). The defendant contends that a hearing should have been held on the identification issue, because the denial of the hearing was based on the People’s allegedly fraudulent claim that the arresting officer had personally witnessed the robbery. This contention is not preserved for appellate review, since the defendant never raised this specific claim before the hearing court (see, People v Dien, 77 NY2d 885; People v Rivera, 73 NY2d 941).
In any event, the court did not err in summarily denying those branches of the motion which dealt with the Dunaway and identification issues, since the defendant’s motion papers failed to allege sufficient grounds constituting a legal basis for a hearing on those matters (see, CPL 710.60 [3]; People v Mendoza, 82 NY2d 415).
The sentence imposed was not excessive (see, People v Suitte, *79890 AD2d 80). The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.